United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3426
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Alan W. Berger

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: November 16, 2015
                               Filed: May 26, 2016
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

SHEPHERD, Circuit Judge.

       Alan Berger entered a conditional guilty plea to one count of knowing
possession of child pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and
(b)(2). Berger appeals the district court’s1 denial of his motion to suppress, arguing

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
no exception to the Fourth Amendment’s warrant requirement permitted the search
of a hard drive containing child pornography found at his house. We have
jurisdiction under 28 U.S.C. § 1291 and affirm.

       In 2003, Berger pled guilty to using a means of interstate commerce to
persuade a minor to have sex in violation of 18 U.S.C. § 2422(b) in the Southern
District of Texas. The district court sentenced Berger to sixty months imprisonment
and ten years of supervised release. Because the facts underlying Berger’s guilty plea
indicated that he used the internet to have sexual conversations and arrange a meeting
for the purpose of engaging in sexual activities with an undercover officer posing as
a twelve-year-old female, the district court imposed special conditions of supervision.
As relevant here, one special condition of supervision prohibited Berger from
accessing the internet without prior written approval from a United States Probation
Officer (“PO”). The special conditions further prohibited Berger from possessing
“Internet capable software on any hard drive, disk, floppy disk . . . or any other
electronic storage media” without prior written approval from the PO. A separate
special condition prohibited Berger from viewing or possessing any depictions of
child pornography. Along with the special conditions of supervised release, the
standard conditions required Berger to “permit a probation officer to visit him . . . at
any time at home or elsewhere” and “permit confiscation of any contraband observed
in plain view of the probation officer.”

       Berger was released from custody in 2007, and his supervision was transferred
to the Western District of Arkansas in 2008. In December 2008, the district court
revoked Berger’s supervision because he possessed internet capable devices and
downloaded adult pornography and child erotica. The district court took the matter
under advisement for six months, then reinstated the original conditions of supervised
release. Berger’s supervised release period continued without incident until June 8,
2012 when PO Abby McKinney, accompanied by two other probation officers,
conducted a home visit at Berger’s residence. Berger did not respond immediately

                                          -2-
to their announcements, but eventually opened the door and allowed the officers to
enter. PO McKinney explained to Berger that they were doing a home visit and
requested that he show them inside the home. Berger first showed the probation
officers his front room and kitchen, then guided them to the backyard, which included
a hot tub in plain view. Without questioning from the officers, Berger casually
mentioned he had recently obtained the hot tub from the website Craigslist. Berger
next showed PO McKinney a spare room/office with a computer tower and monitor
in plain view. An Xbox gaming system was connected to the computer along with
an internet capable wireless device. PO McKinney was aware the Xbox could also
access the internet.
       PO McKinney then asked Berger if he would consent to a search of the
residence and presented him with a consent to search form. The form reads as
follows:

                                  Consent to Search
                                 Offender/Defendant
                            United States Probation Office
      I, Alan Berger, having been informed of my constitutional right not to
      have a search made of the premises hereinafter mentioned without a
      search warrant and of my right to refuse to consent to such a search,
      hereby authorize United States Probation Officers for the Western
      District of Arkansas, to conduct a complete search of said premises and
      curtilage, and any motor vehicle(s) located at [Berger’s address].
      I have further been advised that if I do consent to a search, any evidence
      found as a result of the search can be seized and used against me in any
      court of law, and that I may withdraw my consent to search at any time
      prior to the conclusion of the search.
      After having been advised of my constitutional rights, I hereby
      voluntarily waive those rights and consent to a search and authorize
      United States Probation Officers for the Western District of Arkansas to
      conduct a complete search of the property hereindescribed.




                                         -3-
[sic]. PO McKinney explained that Berger was not required to sign the form and
could withdraw his consent at any time, but that anything found as a result of the
search could be used against him. Berger indicated to the officers that he understood
he could refuse consent, then signed the form.

       PO McKinney then told Berger that the officers had reason to believe he was
using and accessing the internet, specifically that he was utilizing an active Facebook
account. She asked Berger to turn over any items of contraband and specifically
mentioned internet capable devices. In response, Berger submitted an internet
capable cellular phone. The probation officers questioned Berger about his internet
usage, to which Berger initially admitted to using the internet for one to one and a
half years, but later admitted to accessing the internet for three to four years. During
their search of Berger’s residence, the probation officers discovered a Seagate brand
external hard drive, numerous USB drives, and various CDs. PO McKinney noted
Berger appeared visibly nervous at that time. She compiled a list of all confiscated
items, which Berger signed to acknowledge that the officers were taking the items.
At that time, PO McKinney informed Berger that she would file a violation report but
that she would recommend that the court delay any revocation proceedings until the
confiscated devices could be examined, which Berger indicated he understood. A
forensic examination of the confiscated devices revealed multiple video files and
depictions consistent with child pornography, such as videos titled “15 YO incest”
and “Two 13 YO Girls with cum in face” on the hard drive. The examination further
revealed multiple images of minors approximately eight to ten years old, posing in
sexually seductive positions and wearing provocative clothing.

      In October 2013, Berger was charged with knowingly possessing a Seagate
hard drive that contained images of child pornography, in violation of 18 U.S.C.
§§ 2252A(a)(5)(B) and (b)(2). Berger filed a motion to suppress the evidence,
challenging the warrantless search of the hard drive. The magistrate judge found that
Berger had a diminished expectation of privacy with respect to the hard drive based

                                          -4-
on his supervised release status, and the probation officers were therefore justified in
searching the hard drive based on reasonable suspicion of a violation of the terms of
his supervised release. The magistrate also found Berger had consented to the search
in question. The district court adopted the magistrate’s report and recommendations
in January 2014. Berger entered a conditional plea of guilt to possession of child
pornography, then filed a motion to dismiss and a supplemental motion to suppress
in July 2014. The district court denied both motions and sentenced Berger to the
mandatory minimum sentence of 120 months imprisonment in September 2014.
Berger appeals the district court’s denial of his motion to suppress.

      Berger argues the district court erred in denying his motion to suppress and that
his Fourth Amendment rights were violated by the probation officers’ forensic
examination of the hard drive. When reviewing a district court’s denial of a motion
to suppress, we review its factual findings for clear error but its legal conclusions de
novo. United States v. Burston, 806 F.3d 1123, 1126 (8th Cir. 2015).

       Under the Fourth Amendment, consensual searches are reasonable. Florida v.
Jimeno, 500 U.S. 248, 250-51 (1991). When an officer obtains valid consent to
search, neither a warrant nor probable cause are additionally required under the
Fourth Amendment. United States v. Pennington, 287 F.3d 739, 746 (8th Cir. 2002)
(citing United States v. Jenkins, 92 F.3d 430, 436 (6th Cir. 1996)). Berger concedes
that he voluntarily consented to a search of his home, but contends the forensic
examination of the hard drive confiscated from his house extended beyond the scope
of the consent form he signed. The scope of consent to a search is measured by a
standard of objective reasonableness. United States v. Siwek, 453 F.3d 1079, 1085
(8th Cir. 2006). We examine what “the typical reasonable person [would] have
understood by the exchange between the officer and the suspect.” Id. (quoting
Jimeno, 500 U.S. at 251).




                                          -5-
       We concluded in United States v. Beckmann that consent to search a computer
justified the search of an attached external hard drive. 786 F.3d 672, 677 (8th Cir.
2015). The defendant in Beckmann, like Berger, argued that his consent for an
officer to search his computer did not extend to the connected external hard drive.
Id. at 678. We noted that the reasonableness of an officer’s search is measured
objectively based on the totality of the circumstances and that where “a person is
present and fails to object to the continuation of a search, courts consider such
circumstantial evidence to provide proof that the search conducted was within the
scope of consent.” Id. Because the “common understanding that the term ‘computer’
encompasses the collection of component parts involved in a computer’s operation,”
we held the officer’s belief that the defendant’s consent to search the computer
included consent to search the hard drive was not objectively unreasonable. Id. at
678-79.

       We find the same analysis applicable to this case. The facts of the case and
totality of the circumstances justify the scope of the search; the facts here indicate it
was objectively reasonable to believe Berger’s consent included consent to
forensically examine the hard drive on which the child pornography was discovered.
Under the special conditions of Berger’s supervised release, he was barred from
accessing the Internet or possessing any internet capable software on any hard drive
without prior written approval from his PO. His prior conviction involved his use of
the internet to initiate sexual conversations with a minor. Further, he was required
to submit to home visit by probation officers and allow the probation officers to seize
contraband discovered in plain view. Upon the probation officers’ arrival at Berger’s
house on the day in question, Berger took several minutes to answer the door. He
then offered, without inquiry by the PO, that he utilized the online site, Craigslist, to
purchase a hot tub, a clear violation of his supervised release conditions. A computer
tower, monitor, Xbox, and internet capable wireless device were all within plain view
of PO McKinney upon her entry into Berger’s spare room/office. Berger even
admitted to accessing the Internet over the last several years. After she informed

                                          -6-
Berger that she was aware of his active Facebook account and saw the computer in
plain view, PO McKinney requested Berger’s consent to search the home. Berger
acknowledged that he could refuse consent but voluntarily consented nonetheless.
Finally, Berger observed the probation officers searching and collecting various items
of contraband, including the hard drive at issue in this case. He did not object or
protest to the search at any point and signed an acknowledgment that listed the seized
items. The interaction concluded with the PO’s explanation that she would file a
violation report but that no further action would be taken until the seized items were
examined; in response, Berger indicated that he understood.

       We conclude that the scope of Berger’s consent to search his home extended
to the forensic examination of the hard drive. While the consent to search form did
not specifically mention a computer or hard drive, the form clearly authorized the
probation officers to “conduct a complete search” of the premises and elsewhere a
“complete search of the property herein described” and informed Berger that any
evidence found as a result of the search can be seized and used against him in a court
of law. Berger could not have reasonably believed that the search he authorized did
not encompass seizure of an external hard drive and a forensic examination of its
contents as an examination of the files contained on the device would logically be
necessary to determine whether any internet usage had occurred. A reasonable person
would have understood that consent to search the “premises” for evidence of
violations of the conditions of supervised release, including internet usage, extended
to a forensic examination of any devices found in such search. Berger’s failure to
object or limit his consent after the PO informed him of the need for a forensic
examination of the devices prior to any revocation hearing is strong evidence of
Berger’s understanding of the scope of his consent at the time.

      Because Berger consented to the search of his home and internet capable
devices, we need not address his argument regarding any potentially diminished
expectation of privacy based on the conditions of supervised release imposed on him.

                                         -7-
Accordingly, we affirm the district court’s denial of his motion to suppress.
               ______________________________




                                  -8-